Citation Nr: 0824308	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-31 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
December 18, 2005 for residuals of prostate cancer.

2.  Entitlement to an initial rating in excess of 10 percent 
from December 19, 2005 for residuals of prostate cancer.  



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1948 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a rating decision dated November 2005, the RO granted 
service connection for residuals of prostate cancer and 
assigned a noncompensable rating, effective May 23, 2005.  
The veteran appealed asserting his residuals warranted a 
compensable rating.  In a September 2006 rating decision, the 
RO granted a 10 percent rating for residuals of prostate 
cancer, effective December 19, 2005.  

In his VA Form 9, the veteran indicated that his symptoms of 
residuals of prostate cancer had worsened.  Specifically he 
stated that he was voiding more often, four to five times in 
a 16 hour period, than before.  The veteran also stated that 
he was due for a PSA checkup and an oncology review sometime 
around November 2006 at the Addenbrooke's NHS Trust Hospital 
in Cambridge.  

The veteran's statements indicate that his symptomatology may 
have worsened.  Additionally, the most recent record is a 
medical opinion dated December 2005, nearly 3 years ago.  
Further the veteran was never afforded an examination for 
rating purposes.  Whether an examination is sufficiently 
contemporaneous to properly rate the current severity of the 
veteran's disability depends on the particular circumstances 
of the individual case.  Snuffer v. Gober, 10 Vet. App. 400 
(1997).  Therefore, the veteran should undergo an appropriate 
VA examination of his cancer residuals in order to accurately 
assess the severity, symptomatology, and manifestations of 
his disability.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should ask the veteran to 
submit any copies of medical records 
related to his residuals of prostate 
cancer from May 2004 to the present.  
Specifically, the veteran should be 
asked to submit the October and 
November 2006 records from Addenbrook's 
NHS Trust Hospital which he referred to 
in his VA Form 9.  If he desires RO/AMC 
assistance in obtaining these records, 
he should sign appropriate release 
forms and other assistance on obtaining 
the records as indicated.  If records 
are not obtained, the claims file 
should contain documentation as to the 
attempts made.

2.	After the medical records, if any, have 
been associated with the claims file, 
but whether records are obtained or 
not, the veteran should be scheduled 
for a genitourinary examination for the 
VA, for evaluating his residuals of 
prostate cancer.  The examiner should 
examine the veteran to determine the 
current nature and extent of his 
service-connected residuals of prostate 
cancer; including urinary frequency, 
voiding dysfunction (i.e., urine 
leakage), and impotence.  Any and all 
necessary tests should be performed.  
The examiner should specifically note 
whether the veteran has 
incontinence/leakage which requires the 
wearing of absorbent material, and if 
so, the examiner should report the 
number of times per day such materials 
must be changed.  The examiner also 
should specifically note urinary 
frequency in terms of the daytime 
voiding interval, and number of 
awakenings at night to void.  The 
claims file should be made available to 
the respective examiners, who should 
review the entire claims folder in 
conjunction with the examination.  This 
fact should be so indicated in the 
examination reports.  The rationale for 
any opinion expressed should be 
included in the examination reports.  

3.	The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.	After the foregoing, the RO/AMC should 
review the veteran's claim; including 
any evidence submitted after the 
September 2006 Statement of the Case.  
If the determination is adverse to the 
veteran, he should be provided an 
appropriate supplemental statement of 
the case and given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




